Citation Nr: 1129367	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a March 2009 decision, the Board denied the claims of entitlement to service connection for hypertension and bilateral hearing loss.  The Veteran appealed the denial of service connection for hypertension and hearing loss in the left ear to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 memorandum decision, with the exception of the Board's finding that the Veteran's hypertension did not pre-exist service, the Court set aside and remanded the matters for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's memorandum decision, the RO should obtain supplemental opinions for each of the remaining claims on appeal.

As noted in the Introduction, the Board has found that the Veteran's hypertension did not exist prior to service.  However, a November 2007 VA examination report reflects the opinion that the Veteran had labile hypertension on entering service that eventually developed into sustained hypertension due to the natural progress of the disease and not due to any aggravation.  The record does not contain an opinion on whether the hypertension was incurred in service.  Thus, the RO should arrange for the Veteran's claims file to be reviewed by a VA physician to obtain a supplemental opinion on whether the Veteran's hypertension had its onset in service.

With respect to the claim of left ear hearing loss, an August 1994 periodic service examination report reflects a puretone threshold level of 40 decibels at 4000 Hertz.  The Board observes that this meets the criteria for impaired hearing loss under 38 C.F.R. § 3.385.  However, a December 2007 VA examination report provides the opinion that the hearing loss in the left ear is not related to service based, in part, on the observation that the thresholds obtained prior to discharge do not meet VA criteria for a service-connected disability.   Thus, the RO should arrange for the Veteran's claims file to be reviewed by a VA audiologist to obtain a supplemental opinion, based on a complete review of the claims file, on whether the Veteran's left ear hearing loss is related to service.

Lastly, further development is required under the VCAA.  Specifically, the Veteran has not been advised that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined in Dingess/Hartman, 19 Vet. App. 473.  Thus, the RO should provide corrective notice on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a VCAA notice that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.

2.  The RO should forward the Veteran's claims file to a VA physician to obtain a supplemental opinion that addresses the etiology of the Veteran's hypertension.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is etiologically related to service.  

The physician is advised that the Board has previously found that the Veteran's hypertension did not pre-exist service.  Thus, any opinion should be offered based on the assumption that the Veteran was sound on entry to service.

The rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, the physician should explain why a response would be speculative.

3.  The RO should then forward the Veteran's claims file to a VA audiologist to obtain a supplemental opinion addressing the etiology of the Veteran's left ear hearing loss.  

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had its onset in or is etiologically related to service.  The examiner should comment on the August 1994 service examination report showing a puretone threshold level of 40 decibels at 4000 Hertz, which meets the criteria for impaired hearing loss under 38 C.F.R. § 3.385.  

The rationale for all opinions expressed should be provided.  If the audiologist cannot respond without resorting to speculation, the audiologist should explain why a response would be speculative.

4.  Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

